Citation Nr: 1418224	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the previously denied claim for service connection for a right knee disability as secondary to the service-connected left knee disability. 

In a January 2012 decision, the Board reopened the Veteran's claim for service connection for a right knee disability as secondary to the service-connected left knee disability and remanded this issue for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDING OF FACT

The Veteran's right knee disability was not incurred in service and is not shown to have been caused or aggravated by his service-connected left knee disability. 


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a September 2006 letter, prior to the date of the issuance of the appealed March 2007 rating decision.  The September 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The September 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, the reports of December 2001, February 2007 and March 2012 VA examinations. 

As noted above, the Board previously remanded this case in January 2012 to obtain outstanding treatment records and because the December 2001 and February 2007 VA medical opinions of record were inadequate.  The actions requested by Board were completed as the outstanding records were associated with the file and the Veteran underwent a VA examination in March 2012.  The Board finds that the medical opinions of the March 2012 VA examiner are highly responsive to the Board's remand questions and reflect an understanding of the information sought by the Board to include a complete rationale for the medical opinions rendered.  Therefore, having reviewed the medical opinion and supporting rationale, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the March 2012 VA examination report reflects that the VA examiner who conducted the March 2012 VA examination reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2012 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  The revised revision of 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded.  In this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  In this regard, when a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends that she has developed a right knee disability as a result of her service connected left knee disability. 

The Veteran's service treatment records are negative for complaints or treatments related to a right knee disability.  

An October 1976 private treatment note indicated that the Veteran had pains in her right knee.  She had full range of motion with essentially no limitation.  The physician found no evidence of permanent physical impairment for injury for the right knee.

In an August 1979 private treatment report, a physician noted that x-rays of the right knee demonstrated some arthritic changes.

A March 1983 private treatment report noted that the Veteran injured her right knee in a work accident.  The physician also noted that he had previously treated her after she injured her right knee in a work accident in 1976, but her symptoms subsequently cleared.

A July 1986 private examination noted that the Veteran had arthritis of both knees.  The physician noted that it was likely that the Veteran would develop progressive degenerative changes in the right knee which will require further surgical treatment.

In a May 1996 letter, a private physician indicated that it was a "possibility" that the Veteran's right knee condition was aggravated by her left knee condition in the past.

The Veteran underwent a VA examination in December 2001.  The Veteran reported initially having problems with her right knee in 1976 when she was at work and felt a pop.  She had a Baker cyst removed in 1977 and had other surgeries with several chondroplasties over the years.  She eventually had a total right knee replacement in 1991.  The diagnosis was status post arthroplasty of both knees secondary to underlying arthritis.  The examiner opined that it was not likely that the Veteran's right knee condition was in any way related to her service-connected left knee disability.  No rationale was provided.

The Veteran underwent a VA examination in February 2007.  The examiner opined that the Veteran's right knee disability was not due to the Veteran's service-connected left knee disability as it would be mere speculation and conjecture to render an opinion as to whether or not this condition was at least as likely as not aggravated by the service-connected disability.

Per the January 2012 remand instructions, the Veteran underwent a VA examination in March 2012.  The examiner opined that it was less likely than not that the Veteran's right knee degenerative joint disease/popliteal cyst was incurred in or a result of the Veteran's military service as the Veteran's service treatment records were silent for any right knee condition.  Additionally, these right knee disabilities were clearly documented well after separation from service.  

The examiner also opined that it was less likely than not that the Veteran's right knee disability was proximately due to her service-connected left knee disability as during the stance phase of walking, an individual places no more weight on a knee regardless of whether the contralateral (opposite) knee is normal or painful.  Instead, the stance phase is shortened in the painful knee and prolonged in the painless knee.  This did not create injury to the painless or contralateral knee.  The examiner noted multiple risk factors linked to osteoarthritis including age, female sex, obesity, occupation, sports activities and previous injuries.  The examiner also noted that the Veteran's right knee popliteal cyst was less likely as not proximately caused by, or a result of her service-connected left knee disability because any condition of the right knee was independent of the service-connected left condition for the same rationale as described for the Veteran's osteoarthritis.  The examiner could not determine a baseline severity of the right knee disability but determined that regardless of an established baseline, it was less likely as not that the Veteran's right knee was aggravated beyond its natural progression by the service-connected left knee disability. The examiner noted that the preponderance of medical evidence did not support aggravation of right knee conditions beyond natural progression by the Veteran's left knee disability or her military service.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right knee disability to include as secondary to a service-connected left knee disability is not warranted.

As noted above, there is a current diagnosis of degenerative joint disease of the right knee; hence, the first element of service connection is satisfied.  

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this instance however, service connection for arthritis on a presumptive basis is not warranted as the first evidence of arthritis of the right knee is an August 1979 private treatment report which noted that x-rays of the right knee demonstrated some arthritic changes..  As the record does not show manifestations of arthritis within one year of the Veteran's service separation, service connection for arthritis on a presumptive basis is not warranted.  

With regard to service connection on a direct basis for the Veteran's right knee disability, the Veteran's service treatment records are absent any complaints of, treatment for, or diagnoses of any disability of the Veteran's right knee.

Moreover, the first evidence of complaints of right knee pain was in September 1976 when she heard a pop in her right knee while working.  Notably, on multiple occasions, the Veteran reported that she first injured her knee after service in a work related injury in 1976.

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Veteran does not report continuous right knee pain or a continuous right knee disability since her service.  Again, the Veteran on multiple occasions reported her first knee pain resulting from a work injury in 1976.  An October 1976 treatment report also found no evidence of permanent physical impairment for injury for the right knee while a March 1983 treatment note indicated that the Veteran had injured her right knee in a work accident in 1976, but her symptoms subsequently cleared.

As the Veteran was not diagnosed with a right knee disability until many years after service and there was a period between her service and her post-service complaints where the medical record was silent for complaints of a right knee disability, the Board concludes that the weight of the evidence is against a finding of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinion addressing the etiology of the right knee disability on a direct basis weighs against the claim as the March 2012 VA examiner concluded that it was less likely than not that the Veteran's right knee disability was related to her military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board notes that there are conflicting medical opinions of record addressing the possibility of such a relationship.  As noted above, in a May 1996 letter, a private physician indicated that it was a "possibility" that the Veteran's right knee condition was aggravated by her left knee condition in the past.

Conversely, the December 2001, February 2007 and March 2012 VA examiners concluded that it was less likely than not that the Veteran's right knee disability was related to her service-connected left knee disability.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the March 2012 VA examiner's opinion to be the most probative.  Regarding the private physician's  May 1996 opinion that it was a "possibility" that the Veteran's right knee condition was aggravated by her left knee condition in the past, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In contrast, the March 2012 VA examiner had the benefit of a review of the Veteran's claims file, and provided a detailed rationale.  Per the January 2012 Board remand instructions, the March 2012 VA examiner also addressed aggravation when concluding that the Veteran's right knee disability had not been aggravated by her service-connected left knee disability.

The VA examiner also addressed the timing of the Veteran's symptoms and noted multiple risk factors for the Veteran's right knee degenerative joint disease.

The March 2012 VA examiner also provided a rationale for his conclusions when determining that the Veteran's right knee disability had not been aggravated by prior service-connected left knee disability based on a review of his prior medical examination and her current physical examination.  

For these reasons the Board finds the March 2012 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current right knee disability is related to service, to include as secondary to a service-connected left knee disability.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing, the Board has placed greater probative weight on the March 2012 VA examiner's opinion.  Given that the most probative opinion is against a finding of a relationship between a right knee disability and her service, to include as secondary to a service-connected left knee disability, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of her claimed right knee disability.  To the extent that the Veteran herself contends that a medical relationship exists between her claimed right knee disability and her service-connected left knee disability, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that a right knee disability is not a subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding whether the Veteran's right knee disability was caused or aggravated by her service-connected left knee disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, in his March 2012 opinion, the VA examiner provided a detailed rationale in support of his opinion and cited to the relevant evidence.  For this reason, the VA examiner's opinion is the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  









	(CONTINUED ON NEXT PAGE)


Thus, the Veteran and her representative's lay assertions that there is a relationship between her claimed right knee disability and her service-connected left knee disability are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


